Citation Nr: 0119786	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  97-28 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel
INTRODUCTION

The veteran had active service from October 1942 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) located in St. Paul, Minnesota.


REMAND

The veteran is service-connected for a duodenal ulcer, status 
post gastric resection, evaluated as 60 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7308 (2000), the 
maximum schedular rating available for that diagnostic code.  
He contends his gastro-intestinal problems have worsened over 
the years and now render him unemployable.

By way of history, the RO denied entitlement to a total 
rating based on unemployability due to service-connected 
disability by rating decision dated in January 1997.  The 
veteran appealed that decision.  By decision dated in 
April 1999, the Board denied entitlement to a total rating 
based on unemployability due to service-connected disability; 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter Court).  

By Order dated in December 2000, the Court vacated the 
Board's April 1999 decision for consideration of the impact, 
if any, of the Veteran's Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and, for 
consideration of whether extra-schedular evaluation is 
appropriate in the veteran's case pursuant to 38 C.F.R. 
§ 3.321 (2000).

In February 2001, VA advised the veteran of the Court's Order 
and of his right to submit additional evidence and argument 
in support of his appeal.  In May 2001, the Board received a 
statement from the veteran's private attorney, with attached 
evidence.  Such evidence includes a medical statement from 
the veteran's private physician, Dr. Odland, dated in 
January 2001, which opines there has been a worsening in the 
severity of the veteran's service-connected duodenal ulcer, 
status post gastric resection, specifically identifying the 
development of pernicious anemia.  The severity of the 
veteran's service-connected disability is pertinent to the 
matter of entitlement to extra-schedular evaluation and the 
matter of the veteran's employability.

The veteran's attorney specifically notes that the veteran 
does not waive initial RO consideration of the additional 
evidence submitted directly to the Board.  See 
38 C.F.R. § 20.1304(c) (2000) (any pertinent evidence 
submitted by the veteran or representative which is accepted 
by the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
this procedural right is waived by the appellant).  

As the veteran has not waived RO review of the newly received 
evidence, and in light of other indicated development, this 
claim must be returned to the RO for the following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
supportive of his claim.  The RO should 
then take all necessary steps to obtain 
copies of those records not already part 
of the claims folder, to include any 
clinical records showing treatment of the 
veteran by Dr. Odland since approximately 
July 1999.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current nature and extent 
of impairment due to the veteran's 
service-connected duodenal ulcer/post-
gastrectomy residuals.  The examiner is 
requested to identify the presence or 
absence of anemia related to the 
veteran's gastrectomy and to state 
whether such is deemed pernicious.  The 
examiner should also provide an opinion 
as to whether the service-connected 
disability by itself (without 
consideration of the veteran's age and 
non service-connected disabilities) is 
sufficient to render the veteran 
unemployable.  All indicated studies 
should be performed, and the rationale 
for all opinions expressed should be 
provided.  The examiner must review the 
claims folder before completing the 
examination report.  

4.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

5.  The RO should then readjudicate the 
issue of entitlement to a total rating 
based on unemployability due to service-
connected disability, to include 
consideration of whether the case should 
be referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


